Per Curiam.
The defendant, Hirseh, was charged by the state board of medical examiners, in the Elizabeth District Court, with the violation of section 10 of the State Medical act (Pamph. L. 1921, ch. 221), the charge being that he practiced medicine and surgery without a license.
He was convicted in the District Court, and thereupon he sued out this writ of certiorari to review such conviction. We think the judgment should be affirmed.
At the trial witnesses testified that he had a sign, “Dr. Prank Hirseh,” and office hours on his door at 275 Morris avenue, Elizabeth, New Jersey; that in his office was a treating room; that he had a lot of literature there describing various diseases and recommending treatment. Witnesses say that he diagnosed, or undertook to diagnose, their troubles, and that he treated the witnesses somewhat after the manner of a chiropractor.
We do not understand that there was any pretense that he was a licensed chiropractor.
He seeks to reverse this conviction because on one or two occasions a licensed chiropractor was present. The legal *177effect of that fact need not now be considered, because, according to the undisputed testimony, there were occasions when he diagnosed and treated witnesses when this licensed chiropractor was not present. Considering all of the testimony, it seems quite plain that it justified the conviction of the defendant. State Board v. Giedroyc, 91 N. J. L. 61; State Board v. Jilson, 4 N. J. Mis. R. 73; State Board v. Maza, 132 Id. 88.
The judgment will be affirmed, with costs.